                 Case 21-50449-LSS   Doc 1-1   Filed 05/13/21   Page 1 of 7




                                     Exhibit A




DOCS_DE:234340.1 89006/001
                    Case 21-50449-LSS   Doc 1-1   Filed 05/13/21   Page 2 of 7




Claim Number: 293
Case 21-50449-LSS   Doc 1-1   Filed 05/13/21   Page 3 of 7
Case 21-50449-LSS   Doc 1-1   Filed 05/13/21   Page 4 of 7
Case 21-50449-LSS   Doc 1-1   Filed 05/13/21   Page 5 of 7
Case 21-50449-LSS   Doc 1-1   Filed 05/13/21   Page 6 of 7
Case 21-50449-LSS   Doc 1-1   Filed 05/13/21   Page 7 of 7
